Citation Nr: 0511483	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-10 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 21, 1984, to 
July 31, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for restrictive airway disease and headaches.

On the May 2003 VA application, the veteran indicated that he 
wanted to pursue a claim of entitlement to service connection 
for reactive airway disease, not restrictive airway disease.  
As such, the issues on appeal are as listed on the title 
page.

In March 2004, the veteran requested to appear at a local RO 
hearing, and the hearing was scheduled to occur in April 
2004.  The veteran did not appear.  As such, no additional 
action in this regard is needed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his reactive airway disease was 
incurred in service and that his headaches developed as 
secondary to his reactive airway disease.  

Review of the record shows that the veteran entered service 
absent a notation of disability on his entrance examination; 
thus, he is presumed to have entered service in sound 
condition.  38 U.S.C.A. § 1111 (West 2002); Crowe v. Brown, 7 
Vet. App. 238, 245 (1994). See also 38 U.S.C.A. § 1137 (West 
2002) (wartime presumption of sound condition applies to a 
veteran with peacetime service after December 31, 1946).  
During service, the veteran received treatment for various 
respiratory ailments.  The Medical Board diagnosed the 
veteran with reactive airway disease (asthma) and found that 
the disorder pre-existed service.  The veteran was medically 
discharged as unfit for duty.

The veteran's post-service private medical reports dated from 
1998 to 2003 contain diagnoses which include bronchitis and 
complex migraines headaches.

In this case, VA holds the burden of proving by clear and 
unmistakable evidence that both (1) the veteran's disease or 
injury pre-existed service and (2) that such disease or 
injury was not aggravated by service.  VAOGCPREC 3-2003 (July 
16, 2003). The Medical Board report indicates that the 
veteran's reactive airway disease (asthma) existed prior to 
service and was not aggravated therein.  

A VA medical opinion determining whether the veteran 
currently has asthma, and if so, whether it was aggravated by 
service beyond its natural progression is needed.  
Additionally, medical opinions addressing whether the 
veteran's current reactive airway disease is in any way 
related to service and, if so, whether the veteran's 
headaches are attributable to the reactive airway disease are 
also needed.  38 U.S.C.A. § 5103A(d) (West 2002).  The Board 
may not rely on its own unsubstantiated judgment as to 
whether a preexisting disability underwent a chronic or 
permanent increase in disability during service due to 
aggravation, but must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238.  As such, additional development is 
warranted.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.	Ask the veteran to submit any 
additional evidence or argument 
pertaining to his claim that he has in 
his possession.  Any records obtained 
should be associated with the claims 
folder. 

2.	Ask the veteran to submit the names, 
addresses, approximate dates and 
locations of all treatment he received 
for his asthma or any other reactive 
airway disease since April 2003.  
After any further necessary 
information and authorization are 
received, obtain and incorporate into 
the veteran's claims folder copies of 
pertinent medical records, VA or 
private, which have not previously 
been obtained.

3.	Upon completion of the above, schedule 
the veteran for VA examination to 
ascertain the nature and etiology of 
his current reactive airway disorders.  
The examiner should review the 
contents of the claims file, and 
obtain relevant history from the 
veteran.  Following the examination, 
the examiner should express opinion on 
the following questions:

(a)	What is the diagnosis (are the 
diagnoses) of the veteran's 
current reactive airway 
disease(s); 
(b)	If asthma is diagnosed, was 
there (1) a pathological 
worsening of the veteran's asthma 
during service? and (2) if yes, 
was the increase in severity due 
to the "natural progress" of 
the disorder or was the increase 
beyond that which would be 
considered the "natural 
progress" of the disorder.  
(c)	For any other reactive airway 
disease present, opine whether it 
is as least as likely as not that 
any disorder had its onset in 
service or is related to any 
event or episode of service. 
(d)	If it is determined that the 
veteran's reactive airway disease 
is related to active service, 
opine whether the veteran's 
headaches are related to the 
diagnosed reactive airway 
disease.

The examiner must provide a rationale 
for any opinion reached.  The claims 
folder and a copy of this remand 
should be made available to the 
examiner.

The veteran is informed that if he 
fails to report for an examination 
scheduled in conjunction with his 
original compensation claim, the claim 
will be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2004).  

4.  Thereafter, readjudicate the claims 
of entitlement to service connection for 
reactive airway disease and headaches.  
If any claim remains denied, the veteran 
and his representative should be provided 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




